Citation Nr: 1433002	
Decision Date: 07/23/14    Archive Date: 07/29/14

DOCKET NO.  09-26 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to a separate rating for bowel and bladder impairment as related to the service-connected lumbar spine disability.

2.  Entitlement to a total rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Bruce, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from November 1984 to July 1988, from September 1989 to October 1993, and from February 1998 to September 2000. He had periods of active duty for training (ACDUTRA) including from September 14, 2003, to September 25, 2003.

The Board denied the claim for entitlement to a rating in excess of 20 percent for degenerative disc disease of the lumbar spine (low back disability), evaluated as 20 percent disabling prior to March 28, 2013 and 40 percent disabling thereafter in a May 2013 decision. The Board also remanded the issue of TDIU.  The Veteran appealed the decision, with respect the fact that the decision did not address entitlement to a separate disability rating for bowel and bladder impairment, claimed as related to the service-connected low back disability.  The Court of Appeals for Veterans Claims (Court) remanded the issue of entitlement to a separate disability rating for bowel and bladder impairment, claimed as related to the service-connected low back disability in a Joint Motion for Remand (JMR) dated in February 2014.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The February 2014 JMR noted that Board included the issue of a separate disability rating for bowel and bladder impairment, claimed as related to the service-connected low back disability, in a July 2012 remand and therefore should not have referred the claim in the May 2013 decision.  

The Veteran contended in an April 2013 statement that he had bladder and bowel problems associated with his service-connected low back disability.  VA treatment records note that the Veteran has bowel and bladder problems, including urgency.  The March 2013 VA examination noted that the Veteran did not have any other neurological abnormalities including bowel or bladder problems.  As there is a discrepancy and as no opinion addressing whether the Veteran has bowel and bladder problems as the result of a neurological manifestation of the low back disability has been provided, an examination addressing the nature and severity of the Veteran's bowel and bladder problem must be ascertained.

The AOJ must continue to develop the TDIU claim as directed in the May 2013 Board remand.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Please ensure that  the directives of the Board's May 2013 remand have been met. All evidence must be reviewed to include newly submitted records from the Social Security Administration. 

2.  Schedule the Veteran for an appropriate VA examination to determine whether the Veteran has bowel and bladder conditions that are the result of a neurological manifestation of his service-connected lumbar spine disability.  The claims folder must be provided to the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies required to objectively document neurologic manifestations of the Veteran's low back disability must be accomplished.  

A complete rationale for all opinions must be provided, citing to claims file documents and/or clinical findings as appropriate.

The examiner must specifically address whether it is at least as likely as not (50 percent or greater probability) that the Veteran's complaints of bowel and bladder problems result from a neurological disorder associated with the service-connected low back disability.  If not, the examiner should identify the cause of any bowel and bladder problems.

3.  Readjudicate the issues on appeal. If any benefit sought on appeal remains denied, issue an additional Supplemental Statement of the Case. After providing the Veteran and his representative an opportunity to respond, return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



